DETAILED ACTION
This office action is in response to the application filed October 23, 2020. 
Claim 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Lauffer” (US PG Pub 2021/0329755) in view of “Windell” (US PG Pub 2012/0216083). 

Regarding claim 1, Lauffer teaches: 
1. A management system, comprising: an interface coupled to a plurality of infrastructure appliances; (See e.g. 112, Fig. 1, and system of Fig. 2)
and one or more processors to monitor each of the plurality of infrastructure appliances, (See e.g. 112, Fig. 1, and system of Fig. 2) and transmit a display message to one or more of the plurality of infrastructure appliances that are adjacent to the first infrastructure appliance, wherein a display message indicates one or more activity light indicators to be activated at an adjacent infrastructure appliance.  (See Lauffer Fig. 2, 3, ¶¶39-40 describing managing a fault in a server system by lighting up neighboring LED indicators through other managed rack storage systems to light the way to the faulted system). 

Lauffer does not teach, but Windell teaches: detect a malfunction at a first of the infrastructure appliances, (Windell e.g. 210-220, Fig. 2, ¶¶36-37 describes detecting a fault by sending message from faulty component in the rack server system to the management component and then sending a message to light up LED indicators associated with the component). 

In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lauffer with those of Windell as each is directed to managing racked server systems and directing adminstrators to faulty components, and Windell recognized “displaying of the diagnostic service notifications may allow users to complete various service operations associated with the service notifications once the information specific to a fault is presented and understood by the user.” (¶7). 

Claims 15 is rejected on the same basis as claim 1 above. 

Regarding Claim 6 Windell further teaches:
6. The management system of claim 1, wherein detecting the malfunction at the first infrastructure appliance comprises receiving a message from the first infrastructure appliance indicating the malfunction.  (Windell e.g. ¶¶36-37, Fig. 2, 210-220 teaches communicating failure from rack unit to system controller indicating the malfunction) In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lauffer with those of Windell as each is directed to managing racked server systems and directing adminstrators to faulty components, and Windell recognized “displaying of the diagnostic service notifications may allow users to complete various service operations associated with the service notifications once the information specific to a fault is presented and understood by the user.” (¶7). 


Regarding Claim 7 Lauffer further teaches:
7. The management system of claim 1, wherein the plurality of infrastructure appliances comprise storage devices.  (See physical resources of e.g. ¶26, ¶36 of Lauffer)


Regarding Claim 8, Lauffer teaches: 
8. A system to facilitate distinguishing of a malfunctioning appliance, comprising: a plurality of racks, each having a plurality of infrastructure appliances, (See Lauffer, Fig. 5, 502, e.g. ¶53 describing application of the invention rack system) 

and a plurality of activity light indicators, wherein one or more of the plurality of activity light indicators to display the display message including identifier information to identify a malfunctioning infrastructure appliance.  (204-208, Fig. 2, 302-308, Fig. 3, of Lauffer teaching LED indicators for faults in rack system used to illuminate path to faulted component e.g. ¶¶39-40). 

Lauffer does not teach, but Windell teaches:
wherein each infrastructure appliance includes: controller to receive a display message from a management system to be displayed at the infrastructure appliance; (Windell e.g. ¶¶31,36-37 describes using controllers to communicate faults between server nodes with the fault notification interface and controllers) In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lauffer with those of Windell as each is directed to managing racked server systems and directing adminstrators to faulty components, and Windell recognized “displaying of the diagnostic service notifications may allow users to complete various service operations associated with the service notifications once the information specific to a fault is presented and understood by the user.” (¶7). 
Regarding the dependent claims 9-14 Lauffer and Windell further teach: 
9. The system of claim 8, wherein information to identify the malfunctioning infrastructure appliance comprises an indication of activity light indicators at an infrastructure appliance that are to be activated.  (Lauffer e.g. Fig. 3, ¶¶39-40 indicating LEDs to be illuminated). 


10. The system of claim 9, further comprising: a first controller at a first infrastructure appliance to receive a first display message to identify the malfunctioning infrastructure appliance; (Windell 102,103, Fig. 1 ¶¶33, 36-37 teaching controllers to control fault notification LEDS)

and first activity light indicators to display the first display message to identify the malfunctioning infrastructure appliance.  (Windell 102,103, Fig. 1 ¶¶33, 36-37 teaching controllers to control fault notification LEDS) In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lauffer with those of Windell as each is directed to managing racked server systems and directing adminstrators to faulty components, and Windell recognized “displaying of the diagnostic service notifications may allow users to complete various service operations associated with the service notifications once the information specific to a fault is presented and understood by the user.” (¶7).

11. The system of claim 10, further comprising: 16 NTAP-P-011987-USa second controller at a second infrastructure appliance to receive a second display message to identify the malfunctioning infrastructure appliance; (Windell 102,103, Fig. 1 ¶¶33, 36-37 teaching controllers to control fault notification LEDS)
 and second activity light indicators to display the second display message to identify the malfunctioning infrastructure appliance.  (Windell 102,103, Fig. 1 ¶¶33, 36-37 teaching controllers to control fault notification LEDS) 
In addition, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lauffer with those of Windell as each is directed to managing racked server systems and directing adminstrators to faulty components, and Windell recognized “displaying of the diagnostic service notifications may allow users to complete various service operations associated with the service notifications once the information specific to a fault is presented and understood by the user.” (¶7).

12. The system of claim 11, wherein the first activity light indicators and the second activity light indicators form an arrow pointed toward the mallunctioning infrastructure appliance.  (See Lauffer Fig. 3, 306 ¶¶40-41) 

13. The system of claim 8, wherein the plurality of infrastructure appliances comprise storage devices.  (See Lauffer physical storage devices of ¶¶26,36)

14. The system of claim 8, wherein the plurality of activity light indicators comprise light emitting diodes (LEDs). (See LEDs of Lauffer in e.g. ¶55). 



Claims 2-5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Lauffer” (US PG Pub 2021/0329755) in view of “Windell” (US PG Pub 2012/0216083) as applied above and further in view of “Tracht” (US PG Pub 2017/0092082). 

Regarding Claim 2, Lauffer does not further teach, but Tracht teaches:
2. The management system of claim 1, wherein the one or more processors further access a table to determine position of the one or more of the plurality of infrastructure appliances relative to the first infrastructure appliance.  (See e.g. Tracht ¶¶12,23, 32, Fig. 1 teaches a pathway database for LEDs to illuminate to  a faulted unit). 
In addition it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teaches of Lauffer et al with those of Tracht as each is directed to indicating faulty systems to adminstrators and Tracht recognized “in large scale computing environments the location and identification of the particular field replaceable unit requiring physical service or replacement can be time consuming and prone to human error.” (¶3). 

Regarding dependent claims 3-5 Lauffer and Windell further teach: 
3. The management system of claim 2, wherein the one or more processors transmit a first display message to a first adjacent infrastructure appliance and transmit a second display message to a second adjacent infrastructure appliance.  (Lauffer 302-308, Fig. 3, ´¶39-42 teaches using neighboring LEDs on rack systems to illuminate a path to faulty system). 

4. The management system of claim 3, wherein a display message comprises information to identify the first infrastructure appliance.  (Lauffer 302-308, Fig. 3, ´¶39-42 teaches using neighboring LEDs on rack systems to illuminate a path to faulty system).

5. The management system of claim 4, wherein the information to identify the first infrastructure appliance comprises an indication of activity light indicators at an adjacent infrastructure appliance that are to be activated to identify the first infrastructure appliance.  (Lauffer 302-308, Fig. 3, ´¶39-42 teaches using neighboring LEDs on rack systems to illuminate a path to faulty system).

Claims 16-20 is rejected on the same basis as claim 1-6 above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art in the attached PTO-892 form includes additional prior art relevant to applicants disclosure relating to monitoring and identifying faulty rack-based computing system in data center settings using LED indicators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
4/8/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191